DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruffell (U.S. PGPub 2017/0263460).
Regarding claim 1, Ruffell teaches a method of patterning a substrate comprising: providing a cavity in a layer, disposed on the substrate, the cavity having a first length along the first direction and a first width along a second direction perpendicular to the first direction, and wherein the first layer has a first height along a third direction perpendicular to the first and second directions (Figs. 5A-5B, W1, L1, [0041], trench inherently has height, see e.g. Figs. 1-3), depositing a sacrificial layer over the cavity in a first deposition procedure ([0041], 506); and directing angled ions to the cavity in a first exposure, wherein the cavity is etched, and wherein after the first exposure the cavity has a second length along 
Regarding claim 3, Ruffell teaches depositing a second sacrificial layer over the cavity in a second deposition procedure; and directing second angled ions to the cavity in a second exposure, wherein the cavity is etched, and wherein after the second exposure, the cavity has a third length along the first direction, greater than the second length, and wherein the cavity has a third width along the second direction, no greater than the first width ([0048]).
Regarding claim 4, Ruffell teaches wherein the angled ions are first angled ions, wherein the first angled ions are directed in a presence of a first reactive ambient ([0034], [0040]), along a first trajectory at a first non-zero angle of incidence with respect to a perpendicular to a plane of the substrate, the first trajectory being aligned with the first direction (Figs. 5B, 503, [0041]).
Regarding claim 5, Ruffell teaches wherein the angled ions are directed in a presence of a first reactive ambient ([0034], [0040]), wherein the angled ions comprise: a first angled ion beam having a first trajectory, at a first non-zero angle of incidence with respect to a perpendicular to a plane of the substrate; and a second angled ion beam having a second trajectory, at a second non-zero angle of incidence with respect to a perpendicular to a plane of the substrate, wherein the first trajectory and the second trajectory are aligned with the first direction, and opposite to one another (Figs. 5C, 505, [0042]).
Regarding claim 6, Ruffell teaches wherein the first angled ion beam and the second angled ion beam comprise a first ribbon beam and a second ribbon beam, respectively ([0032]).
Regarding claim 7, Ruffell teaches wherein depositing the sacrificial layer comprises generating a plasma in a plasma chamber, including a depositing species ([0033]); and providing an extraction aperture along a side of the plasma chamber, wherein the depositing species diffuse through the extraction aperture to the substrate ([0032]).
Regarding claim 8, Ruffell teaches directing angled ions to the cavity in the first exposure comprises directing the angled ions through the extraction aperture ([0032]).
Regarding claim 9, Ruffell teaches providing a cavity in a first layer, disposed on the substrate, the cavity having a first length along a first direction and a first width along a second direction, perpendicular to the first direction, and wherein the first layer has a first height along a third direction, perpendicular to the first direction and the second direction (Figs. 5A-5B, W1, L1, [0041], trench inherently has height, see e.g. Figs. 1-3), depositing a sacrificial layer over the cavity in a first deposition procedure ([0041], 506), and directing angled ions to the cavity in a first exposure, wherein the angled ions comprise: a first angled ion beam having a first trajectory, directed to a first sidewall of the cavity; and a second angled ion beam having a second trajectory, directed to a second sidewall of the cavity, opposite the first sidewall, wherein the cavity is etched, and wherein after the first exposure, the cavity has a second length along the first direction, greater than the first length, and wherein the cavity has a second width along the second direction, no greater than the first width (Fig. 5C, 505, L3, W2 unchanged, [0041]-[0042]).
Regarding claim 11, Ruffell teaches wherein the first angled ion beam and the second angled ion beam comprise a first ribbon beam and a second ribbon beam, respectively ([0032]).
Regarding claim 12, Ruffell teaches wherein the first layer comprises a hard mask layer, and wherein the sacrificial layer comprises a polymer layer ([0021], [0024], [0036]).
Regarding claim 13, Ruffell wherein the depositing the sacrificial layer and the directing the angled ions comprises a first etch cycle, the method comprising repeating the first etch cycle at least once in a plurality of etch cycles, wherein after the plurality of etch cycles, the cavity has a third length along the first direction, greater than the second length, and wherein the cavity has a third width along the second direction, no greater than the first width ([0048]).
Regarding claim 15, Ruffell teaches wherein the first angled ion beam and the second angled ion beam comprise a first ribbon beam and a second ribbon beam, elongated along the second direction (Figs. 9A-9B, [0049], Fig. 5C, 505, [0042]).
Regarding claim 16, Ruffell teaches scanning the substrate along the first direction during the first exposure ([0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ruffell (U.S. PGPub 2017/0263460) in view of Yun (U.S. PGPub 2019/0148109).
Regarding claim 2, Ruffell does not explicitly teach wherein the first layer retains the first height after the first exposure.  Ruffell teaches wherein the first layer is not etched outside the cavity ([0034]). 
Yun teaches wherein angled ion beam etching does not diminish the height of a feature being etched ([0029]). 
Therefore it would be obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yun with Ruffell such that the first layer retains the first height after the first exposure for the purpose of providing 1-dimensional horizontal etching ([0029]-[0030]).
Regarding claim 10, Ruffell does not explicitly teach wherein the first layer retains the first height after the first exposure.  Ruffell teaches wherein the first layer is not etched outside the cavity ([0034]). 
Yun teaches wherein angled ion beam etching does not diminish the height of a feature being etched ([0029]). 
Therefore it would be obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yun with Ruffell such that the first layer retains the first height after the first exposure for the purpose of providing 1-dimensional horizontal etching ([0029]-[0030]).
Regarding claim 14, Ruffell does not explicitly teach wherein a thickness loss of the first layer after the plurality of etch cycles is less than 10%.
Yun teaches wherein angled ion beam etching does not diminish the height of a feature being etched ([0029]). 
Therefore it would be obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yun with Ruffell such that wherein a thickness loss of the first layer after the plurality of etch cycles is less than 10% for the purpose of providing 1-dimensional horizontal etching ([0029]-[0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812